Exhibit 10.1

 

 



AMENDMENT TO STANDBY PURCHASE AGREEMENT

 

THIS AMENDMENT TO STANDBY PURCHASE AGREEMENT (this “Amendment”), is made as of
September 22, 2017 between the Purchasers identified on Exhibit A the Standby
Purchase Agreement dated May 23, 2017 (the “Purchase Agreement”) and Black Ridge
Oil & Gas, Inc., a Nevada corporation (the “Company”).

 

WHEREAS, certain of the Backstop Purchasers have assigned their rights under the
Purchase Agreement and the Company has consented to such assignments.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.       Exhibit A. Exhibit A of the Purchase Agreement is updated and amended
as follows to reflect certain assignments made by Backstop Purchasers:

 

EXHIBIT A

 

BACKSTOP COMMITMENT AMOUNT

 

BACKSTOP PURCHASER BACKSTOP COMMITMENT AMOUNT     Lyle A. Berman Revocable Trust
$395,837.15 Linda Jirovec $104,162.85 Alice Ann Corporation $50,000.00 William
H. Baxter Trustee FBO William H. Baxter Revocable Trust u/a dtd 7/3/96
$50,000.00 Robert G. Allison $125,000.00 Frances A. Gonyea $35,000.00 Dorothy J.
Hoel $25,000.00 Richard A. Hoel $15,000.00 Neil I. Sell $100,000.00 F.S. Special
Opportunities Fund I $200,000.00 Lynn Massie Oehler $100,000.00 Morris & Arlene
Goldfarb JTWROS $300,000.00 Sheldon T Fleck ROTH IRA $500,000.00 Joseph J Lahti
$75,000.00 NSF LLC Custodian FBO Ken DeCubellis $393,750.00 NSF LLC Custodian
FBO Jennifer M. DeCubellis $131,250.00 Arthur J. Petrie $100,000.00 Tamela G.
Schroll $100,000.00 TOTAL: $2,900,000.00

 

2.       Miscellaneous. Except as specifically provided for in this Amendment,
the terms and conditions of the Purchase Agreement are hereby ratified and
confirmed and shall remain unmodified and in full force and effect.

 

ACCEPTED:

 

Black Ridge Oil & Gas, Inc. 

 

By:  /s/ Kenneth DeCubellis   Name:   Kenneth DeCubellis   Title: Chief
Executive Officer  

